IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


                  JAMES BEASLEY v. TONY PARKER, WARDEN

                 Direct Appeal from the Circuit Court for Hardeman County
                            No. 9728 Jon K. Blackwood, Judge



                    No. W2004-01899-CCA-R3-HC - Filed March 22, 2005




The Petitioner James Beasley appeals the trial court's denial of his petition for habeas corpus ad
testificandum. The State has filed a motion requesting that this Court affirm the trial court's denial
of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. An appeal as of right does not
exist from a denial of a petition for habeas corpus ad testificandum. Accordingly, the above-
captioned appeal is dismissed.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ALAN E. GLENN and J.C.
MCLIN , JJ. joined.

James Beasley, pro se.

Paul G. Summers, Attorney General & Reporter; Kathy D. Aslinger, Assistant Attorney General, for
the appellee, the State of Tennessee.




                                  MEMORANDUM OPINION


        The Petitioner, James Beasley, is currently confined as an inmate in the Northwest
Correctional Complex in Tiptonville, Tennessee. On July 7, 2004, Petitioner filed a “Petition for
Writ of Habeas Corpus Ad Testificandum” in the Hardeman County Circuit Court. The basis of the


                                                  1
petition was to require the warden of Northwest Correctional Complex to transport Petitioner to the
next scheduled session of the Hardeman County Grand Jury for the purpose of “provid[ing]
testimony” in any “tentative[ly] scheduled hearing pertaining to the case of James Beasley v.
Lawrence McKinney.” The trial court dismissed the petition on July 22, 2004. A notice of appeal
document was timely filed to the Tennessee Court of Appeals. On January 7, 2005, the Tennessee
Court of Appeals entered an order transferring this matter to this Court.

        Although not contained in the record before this Court, we are provided a summary of the
circumstances anticipating the petition from the Petitioner’s brief. As alleged by Petitioner, a fellow
inmate stabbed the Petitioner several times resulting in “injuries [that] created life threatening chain
of events.” Petitioner avers that Department of Correction officials “flagrantly refused to prosecute”
this inmate. Petitioner then sought an order from the trial court requiring that the prison warden
deliver the Petitioner before the grand jury to “provide testimony” and seek an indictment against
his attacker.

         The State has filed a motion to affirm the lower court’s dismissal in accordance with Rule
20, Rules of the Tennessee Court of Criminal Appeals. The State also requests permission to late
file this motion, stating that this matter was not transferred to the Court of Criminal Appeals until
January 7, 2005, the same date as an appellee’s brief was due in the Court of Appeals. The State’s
request for permission to late file its brief is GRANTED, if the pleading is indeed late. In its motion
to affirm, the State argues that there is no appeal as of right from the lower court’s order.
Alternatively, the State contends that the trial court did not err by denying the petition as there is
nothing contained in the petition to indicate that Petitioner’s testimony was necessary for a criminal
proceeding.

         Rule 3, Tennessee Rules of Appellate Procedure, provides for an appeal as of right, not only
from a final judgment of conviction, but also from an order denying or revoking probation and from
a final judgment in a criminal contempt, habeas corpus, extradition, or post-conviction proceeding.
Rule 3 “does not, however, include an appeal from an order denying a ‘petition for writ of habeas
corpus ad testificandum,’ a writ used to bring a prisoner to court to testify.” Richard Lynn Norton
v. State, No.E2002-02147-CCA-R10-CO (Tenn. Crim. App., at Knoxville, Sept. 13, 2002) (order),
perm. to appeal denied, (Tenn. Dec. 2, 2002), reh’g denied, (Tenn. Jan. 27, 2003); see also Richard
Lynn Norton v. State, No. E2002-02145-CCA-R3-CO (Tenn. Crim. App., at Knoxville, Jul. 14,
2004) (order), perm. to appeal denied, (Tenn. Nov. 15, 2004).

        There is no appeal as of right from the lower court’s denial of a petition for writ of habeas
corpus ad testificandum. Moreover, while the common law writ of certiorari may be granted in cases
where (1) an inferior tribunal has exceeded its jurisdiction or is acting illegally and (2) there is no
other plain, speedy, or adequate remedy, see State v. Leath, 977 S.W.2d 132, 135 (Tenn. 1998);
Tenn. Code Ann. § 27-8-101, this Court finds no basis for granting a writ of certiorari in this case.




                                                   2
        Based upon the foregoing, this Court concludes that it is without jurisdiction to entertain
the above-captioned appeal. Accordingly, the appeal is dismissed.




                                             ___________________________________
                                             JOHN EVERETT WILLIAMS, JUDGE




                                                3